UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4606



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EPIFANIO TORO, a/k/a Joseph Hernandez, a/k/a
Shorty, a/k/a Carlos Luis Delgado,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-02-154)


Submitted:   February 19, 2004            Decided:   April 12, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig W. Sampson, LAW OFFICE OF CRAIG W. SAMPSON, Richmond,
Virginia, for Appellant. Robert E. Trono, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Appellant Epifanio Toro was convicted by a jury of

conspiracy to distribute, and possess with intent to distribute,

fifty grams or more of a substance containing cocaine base and five

or more kilograms of cocaine hydrochloride, 21 U.S.C. § 841 and 846

(2000). The district court sentenced Toro to 372 months in prison.

Toro timely appealed.

            Toro’s appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising two issues

regarding     Toro’s    sentence:     (1)     whether     the      district    court

erroneously attributed over 150 kilograms of cocaine to Toro; and

(2) whether the district court erroneously determined that Toro was

an organizer or leader of the criminal activity.                Toro has filed a

pro   se   supplemental      brief   addressing     the     same    issues.     The

Government has elected not to file a brief.                 We find no error in

either of these sentencing determinations by the district court.

            We have independently reviewed the entire record in this

case in accordance with Anders and have found no meritorious issues

for appeal.      We therefore affirm Toro’s convictions and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel    may   move   in   this    court    for   leave    to     withdraw    from


                                      - 2 -
representation.      Counsel’s motion must state that a copy thereof

was served on the client.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 3 -